836 F.2d 550
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Melvin L. POSEY, Plaintiff-Appellant,v.Anthony J. CELEBREZZE, Jr., the State of Ohio, City ofCleveland, Ohio, Common Pleas Court, CuyahogaCounty, Ohio, Defendants-Appellees.
No. 87-3504.
United States Court of Appeals, Sixth Circuit.
Dec. 22, 1987.

1
Before BOYCE F. MARTIN, Jr., and RALPH B. GUY, Jr., Circuit Judges, and EDWARD W. JOHNSTONE, District Judge.*

ORDER

2
Pro se plaintiff Posey, an Ohio state prisoner, appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking five million dollars in damages, Posey sued the State of Ohio, Attorney General Celebrezze, the City of Cleveland and the Cuyahoga County Common Pleas Court alleging he was negligently incarcerated and twice placed in jeopardy.  Posey apparently believed he was entitled to damages simply because his prior burglary and aggravated burglary convictions were incorporated as specifications on each count of his grand jury indictment.  The district court dismissed the action concluding the civil rights claim against these defendants was barred by the eleventh amendment and the doctrine of judicial immunity.


4
Upon review, we decline to address the new issues raised by this plaintiff for the first time on appeal.  Chandler v. Jones, 813 F.2d 773, 777 (6th Cir.1987);  Russ' Kwik Car Wash, Inc. v. Marathon Petroleum Co., 772 F.2d 214, 217 (6th Cir.1985);  Brown v. Marshall, 704 F.2d 333, 334 (6th Cir.)  (per curiam), cert. denied, 464 U.S. 835 (1983).  Furthermore, we conclude the district court properly dismissed this complaint for the reasons stated in its memorandum and order filed April 1, 1987.  Accordingly, we affirm.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Edward H. Johnstone, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation